DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on April 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-17 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 11, the recitation “connected to said locking formation” is vague and indefinite as to what it refers (e.g., the pivot end? the actuator?).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parry, pn 1,821,072 in view of Isroff et al., pn 2,819,519
Regarding claim 1, Parry substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a stationary blade (e.g., 20) having a bracket opening (e.g., through which 15 is extendable; see Figs. 4, 6);
a bracket (e.g., 22) configured for fixing said stationary blade to said hair clipper, said bracket having a main opening (e.g., through which 14, 15, 26 extend; see Figs. 4, 6) aligned with said bracket opening; and
an actuator (e.g., 14, 15, 16, 24) having a locking formation (e.g., including 14, 15, 16, 24) releasably engaged in said bracket opening and said main opening (e.g., 14, 15 are the locking formation engageable in said bracket opening) and rotatable about an axis passing through said bracket opening and said main opening (e.g. 24 is rotatable about such an axis) between a first, locked position locking said stationary blade to said bracket, and a second, unlocked position releasing said stationary blade from said bracket, said actuator including an arm with a free end and a pivot end connected to said locking formation, and being user actuated between said first and second positions.
Thus, Parry lacks the actuator including an arm as follows:
[from claim 1] said actuator including an arm with a free end and a pivot end connected to said locking formation, and being user actuated between said first and second positions.
However, Isroff discloses a shaving apparatus, analogous to the shaving apparatus of Parry, with such an actuator having an arm (e.g., 47) with a free end (e.g., 47’) and a pivot end (e.g., at 48) that provides a simpler motion and a faster opening/closing action to access the blade more quickly. Further, Isroff teaches the following (e.g., see col. 1):
The objects of the present invention include the provision of an improved safety razor of the type described in which the razor may be held in one hand and the head opened and closed by using the thumb or finger of the same hand while holding the razor in shaving position.
Another object is to provide an improved safety razor construction having head opening and closing means which locks the head in fully closed position.
A further object is to provide a simple and compact mechanism which is easily incorporated in a handle post of substantially conventional size, and easily operated by pressing a button in the side of said handle post.

Therefore, it would have been obvious to one having ordinary skill in the art to provide an actuator having such an arm on the apparatus of Parry for the reasons/benefits described above including those taught by Isroff.
Further, regarding claims 15 and 16, Parry substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 15] wherein said main opening has an inner periphery, said inner periphery has chamfered edges;
[claim 16 (from 15)] wherein said locking formation further comprises:
a lobe (e.g., 16) having a sloped shape proximate to a barrel end (e.g., the lobe at the left end as viewed in Figs. 4 and 6, which is the end proximate to a barrel end, including 15 and/or 14, has a slope shape and its end is barrel-shaped).
That is, Parry lacks the specific configuration of the opening as follows:
[claim 15] said inner periphery has chamfered edges.
However, the Examiner takes Official notice that it is old and well known in the art to chamfer edges of openings for various well known benefits such as to remove sharp edges therefrom, to remove stress risers due caused by corners of a structure, and/or to provide a smooth entrance guide structure to facilitate insertion of mating structure therein. Examples of such chamfered edges are ubiquitous and evidence of such is readily available. Therefore, it would have been obvious to one having ordinary skill in the art to provide a chamfered edge on the opening of Parry to gain the well-known benefits including those described above.


Allowable Subject Matter
Claims 18-20 are allowable over the prior art of record.
Claims 2-10, 12, 13, 14, and 17 appear that they would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 16 have been considered but are moot in view of the new/modified grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 16, 2022